Case 0:17-cv-60426-UU Document 442 Entered on FLSD Docket 04/25/2019 Page 1 of 2
                Case: 19-10837 Date Filed: 04/24/2019 Page: 1 of 2

                                                                                                          AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                        Apr 24, 2019
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                MIAMI

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                           April 24, 2019

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-10837-JJ
  Case Style: Aleksej Gubarev, et al v. Buzzfeed, Inc., et al
  District Court Docket No: 0:17-cv-60426-UU

  The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
  issued as the mandate of this court. See 11th Cir. R. 42-1(a).

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Tiffany A. Tucker, JJ/lt
  Phone #: (404)335-6193

  Enclosure(s)




                                                            DIS-3 Letter and Entry of Dismissal Vol
Case 0:17-cv-60426-UU Document 442 Entered on FLSD Docket 04/25/2019 Page 2 of 2
                Case: 19-10837 Date Filed: 04/24/2019 Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                        ______________

                                        No. 19-10837-JJ
                                        ______________

  ALEKSEJ GUBAREV,
  XBT HOLDINGS S.A.,
  WEBZILLA, INC.,

                                                  Plaintiffs - Appellants,

  versus

  BUZZFEED, INC.,
  BEN SMITH,



                                                  Defendants - Appellees,


  THE NEW YORK TIMES COMPANY,

                                             Intervenor.
                       __________________________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                       __________________________________________

  ENTRY OF DISMISSAL: Pursuant to Appellants Aleksej Gubarev, Webzilla, Inc. and XBT
  Holdings S.A.'s motion for voluntary dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the
  above referenced appeal was duly entered dismissed on this date, effective April 24, 2019.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                             by: Tiffany A. Tucker, JJ, Deputy Clerk

                                                          FOR THE COURT - BY DIRECTION
